           Case 1:19-cr-00625-JMF Document 114 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      19-CR-625 (JMF)
                                                                       :
ROBERT WILSON,                                                         :   SCHEDULING ORDER
                                                                       :
                                    Defendant(s).                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Trial in this case is scheduled for January 4, 2022 at 9:30 a.m.

       Upon consideration of the parties’ proposed pretrial schedule, see ECF No. 113, it is
hereby ORDERED that any proposed voir dire, proposed jury instructions, and proposed verdict
forms, as well as any motions in limine or trial memoranda, shall be filed by noon on November
16, 2021. Any opposition to a motion in limine or trial memorandum shall be filed by noon on
December 6, 2021. Any reply shall be filed by noon on December 13, 2021.

        In accordance with the Court’s Individual Rules and Practices for Criminal Cases,
available at http://nysd.uscourts.gov/judge/Furman, a party must submit one courtesy hard copies
of these documents to the Court at the time of filing. In addition, the proposed voir dire,
proposed jury instructions, and proposed verdict forms must be e-mailed, in Microsoft Word
format, to Furman_NYSDChambers@nysd.uscourts.gov.

       It is further ORDERED that the parties appear for a final pretrial conference on
December 21, 2021, at 10:00 a.m. in Courtroom 1105 of the Thurgood Marshall Courthouse,
40 Centre Street, New York, New York 10007. The final pretrial conference must be
attended by the attorney who will serve as principal trial counsel.

        The parties must familiarize themselves with the Court’s Individual Rules and Practices
for Trials, available at http://nysd.uscourts.gov/judge/Furman.


        SO ORDERED.


Dated: June 17, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
